Citation Nr: 1342174	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral chondrosis of the right knee, status post arthroscopic surgical repair, with limitation of flexion, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for instability of the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for patellofemoral chondrosis of the right knee with limitation of extension, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 1988.  

This comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony during a hearing before the undersigned at the RO in August 2012.  A transcript is of record.  

In September 2008 and April 2012, the RO granted temporary total (100 percent) ratings for the Veteran's service-connected right knee disability due to surgeries requiring convalescence, effective from May 9, 2008 through September 30, 2008, and from January 19, 2012 through February 29, 2012.  Ratings of 10 percent were resumed from October 1, 2008 through January 18, 2012 and since March 1, 2012.  

By way of the April 2013 rating decision, the RO awarded a separate 20 percent evaluation for limitation of extension of the right knee under Diagnostic Code 5261, effective April 1, 2013.  [The currently-assigned 10 percent evaluations for the service-connected patellofemoral chondrosis of the right knee, status post arthroscopic surgical repair, are based on limited flexion and instability of the joints.]  VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).  Also, VA General Counsel issued a precedential opinion holding that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August, 1998).  As such, this issue will also be addressed in the decision below.  

This matter was previously before the Board in February 2013 and October 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's patellofemoral chondrosis of the right knee, status post arthroscopic surgical repair, had been manifested by limitation of flexion no worse than 45 degrees, even taking into account his complaints of pain.  The right knee disability has also been manifested by functional loss (additional range of motion loss) due to painful movement, weakness, excess fatigability, instability of station, and swelling after repetitive motion.  

2.  The Veteran's patellofemoral chondrosis of the right knee had also been manifested by torn cartilage with frequent episodes of pain and effusion into the joint, but not by ankylosis, moderate recurrent subluxation or lateral instability, or impairment of the tibia or fibula with moderate knee disability.   

3.  For the period prior to April 1, 2013, the Veteran's patellofemoral chondrosis of the right knee, status post arthroscopic surgical repair had been manifested by limitation of extension no worse than 10 degrees.  

4.  For the period on and after April 1, 2013, the Veteran's patellofemoral chondrosis of the right knee, status post arthroscopic surgical repair has been manifested by limitation of extension no worse than 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, for service-connected patellofemoral chondrosis of the right knee status post arthroscopic surgical repair with limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258-5260, 5262 (2013).  

2.  The criteria for an evaluation in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2013).  
 
2.  For the period prior to April 1, 2013, the criteria for a separate evaluation of 10 percent, but no higher, for patellofemoral chondrosis of the right knee status post arthroscopic surgical repair based on limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5261 (2013).  

3.  For the period on and after April 1, 2013, the criteria for an evaluation in excess of 20 percent for patellofemoral chondrosis of the right knee status post arthroscopic surgical repair based on limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5261 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed her claim seeking an increased rating for her service-connected right knee disability in June 2008.  A letter dated in July 2008 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of her service-connected disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, reviewing the July 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development or notification of this claim is required.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as her post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Furthermore, the Veteran's more recent VA medical records, dated from December 2009 to February 2013, have been obtained and uploaded into the Virtual VA claims processing system.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, the Veteran was afforded a hearing before the Board in August 2012, the transcript of which is of record.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations in connection to the service connected right knee disorder were performed in October 2008, April 2012, April 2013 and November 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the February 2013 and October 2013 Board remands, the Veteran was scheduled for additional VA examinations in April 2013 and November 2013, respectively, and the VA examiner was specifically instructed to identify the point at which the Veteran's right knee impairment, to include her weakened movement, excess fatigability, incoordination and pain on movement, caused functional loss.  In essence, the examiner was asked to identify the additional range of motion loss during flexion and/or extension of the right knee as a result of any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  Although neither VA examiner was able to provide exact measurements as to when the Veteran's right knee impairment caused functional loss, the November 2013 VA examiner addressed this question, and provided an adequate explanation as to why these measurements could not be provided.  Moreover, the Board finds that collectively, these examination reports provide sufficient evidence from which the Board can make a determination as to the level of the Veteran's functional loss in the right knee during flexion and extension due to any weakened movement, excess fatigability, incoordination and pain.  As such, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of her medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor her representative, has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003.  

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. (2013).  

Service connection was established for patellofemoral chondrosis of the right knee, effective January 11, 2000.  The Veteran was assigned a 10 percent disability rating for this disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  See April 2000 Rating Decision.  In the January 2006 rating decision, the RO assigned a separate 10 percent disability rating for the Veteran's right knee instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In June 2008, the Veteran filed her most recent claim seeking a higher rating for her service-connected right knee disability.  Also, as previously discussed above, in the April 2013 rating decision, the RO assigned a separate 20 percent disability rating for the Veteran's right knee disability, effective April 1, 2013, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that, with regard to the Veteran's limitation of flexion of the right knee, the Veteran is entitled to a 20 percent rating, but no higher, for her right knee disability.  In this regard, the Board acknowledges that the Veteran has not been shown to have limitation of flexion to 30 degrees in the right knee to warrant a disability rating in excess of 10 percent.  Indeed, the record reflects that the Veteran's limitation of motion during flexion has been shown to be no worse than 45 degrees.  See August 2011 VA Orthopedic Surgery Note.  The record also indicates that the Veteran had flexion to 75 degrees at the October 2008 VA examination and flexion to 90 degrees, with objective evidence of painful motion beginning at 70 degrees, at the April 2012 VA examination.  In addition, at the April 2013 VA examination, the Veteran was shown to have flexion to 90 degrees, with objective evidence of painful motion beginning at 70 degrees.  Furthermore, the Veteran was shown to have flexion to 80 degrees, with objective evidence of painful motion at 60 degrees during the November 2013 VA examination.  As such, a rating in excess of 10 percent for limitation of flexion of the right knee cannot be granted under Diagnostic Code 5260.  

However, throughout the pendency of the appeal, the Veteran has continuously asserted to experience debilitating pain and discomfort in her right knee.  The record reflects that after receiving a contaminated cortisone injection during a routine VA treatment visit in May 2008, the Veteran's developed a bacterial infection, and was assessed with having streptococcal septic arthritis in the right knee.  Soon thereafter, she underwent an incision and drainage procedure to help ameliorate this infection, but follow-up VA treatment records reflect that she subsequently developed arthrofibrosis in the right knee, and underwent a right knee manipulation and arthroscopic procedure for lysis of adhesions.  Subsequent VA treatment records reflect the Veteran's ongoing complaints of worsening pain and discomfort in the right knee.  In January 2009, the Veteran presented at the VA medical center (VAMC) with complaints of pain that worsens when climbing a staircase or during long periods of sitting.  See January 2009 VA Orthopedic Surgery Note.  During an October 2009 VA treatment visit, the Veteran described her knee pain as progressive and reported to experience chronic and aching pain in her right knee on a daily basis, that was most pronounced on the medial aspect.  She also reported pain-inhibited weakness of the right knee after increased activity.  During a majority of these treatment visits, the Veteran consistently asserted that her right knee condition worsened as a result of the May 2008 cortisone injection.  

In the October 2008 Notice of Disagreement (NOD), the Veteran described her right knee pain as daily in nature and, noted that as a result of her right knee symptoms, she is unable to fully extend or bend her leg completely.  According to the Veteran, it is painful for her to stand once she has been seated for 30 to 40 minutes, and she can no longer ride her bicycle, run, jog or walk at a brisk pace as a result of her right knee condition.  

Statements issued by the Veteran's family and friends attest to how the Veteran's deteriorating right knee disability and associated symptoms have affected her day-to-day activities.  In one particular statement, the Veteran's daughter, G.B., recounted how the Veteran no longer cooked for them as often as she used to due to fact that preparing their meals requires a good deal of standing, an activity that serves to aggravate her right knee pain.  She also added that the Veteran often spends the entire weekends in bed and asks her daughters to retrieve any necessary items for her due to the severity of her pain.  See April 2009 Buddy Statement, issued by G.B.  In another statement, the Veteran's other daughter, K.G., noted that her mother required a cane to help her move around and she no longer attended her school athletic games and functions as frequently as before due to her pain.  See April 2009 Buddy Statement, issued by K.G.  

Due to her ongoing pain, the Veteran underwent another arthroscopic procedure on the right knee in January 2012.  

During the August 2012 hearing, the Veteran described how her right knee condition has affected her activities of daily living.  According to the Veteran, her right knee symptoms keep her from participating in day-to-day activities at her job.  She testified that activities as simple as getting up from her desk and going to get a cup of coffee have become more challenging.  She also stated that she often refrains from going to lunch with her co-workers if the outing requires walking any distance.  With regard to her personal relationships, she also testified that she no longer attends her daughters' volleyball or basketball games due to the difficulty she experiences walking through the bleachers.  See August 2012 Hearing Transcript (T.), p. 6.  The Veteran further testified that she has left her daughters in charge of handling activities around the house, such as cleaning and vacuuming the rooms, due to the fact that she is unable to perform these chores.  See T., p. 7.  

At the April 2012 and April 2013 VA examinations, the examiner noted that the Veteran was capable of performing repetitive motion and her range of motion post testing was 0 to 90 degrees.  When asked whether the Veteran had additional limitation of movement after repetitive-use testing, the examiner responded that she did not.  However, when asked whether the Veteran had any functional loss or impairment of the knee after repetitive-use testing, the examiner responded that she did, and noted that factors contributing to the Veteran's functional loss included less movement than normal, disturbance of locomotion, pain on movement, weakened movement, instability of station, excess fatigability, incoordination and interference with sitting, standing and weight-bearing.  At the November 2013 VA examination, the VA examiner observed additional limitation of motion, as well as functional loss in the right knee upon repetitive movement, and noted that factors contributing to the limited movement and functional loss included excess fatigability, incoordination, less movement than normal, pain on movement, swelling, and interference with sitting, standing and weight-bearing.  According to the examiner, equating any functional losses resulting from pain, incoordination, fatigue, weakness and flare-ups to additional range of motion loss would require pure speculation as there was no way to quantify this level of impairment.  

Despite the fact that the examiner was unable to provide the additional range of motion loss as a result of any pain, weakened movement, excess fatigability, incoordination, or flare-ups, the Board finds that in light of the April 2012, April 2013 and November 2013 VA examination findings which consistently document the fact that the Veteran experiences functional loss in the right knee following repetitive motion, as well as the Veteran's continuing assertions of worsening pain, discomfort, and weakened movement in her right knee following her May 2008 injection, the Veteran is entitled to a disability rating no higher than 20 percent for limited movement in her knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In particular, swelling, weakness, instability of station, and painful motion were shown, and the VA examiners noted that the Veteran used a cane and brace for ambulation.  In addition, the Veteran has reported to experience difficulty participating in certain day-to-day activities at work, and when performing certain activities of daily living.  At the November 2013 VA examination, the Veteran claimed to experience constant pain in her right knee that awakens her at night, and stated that holding the knee in any position served to aggravate her pain  She further reported to experience difficulty standing or walking any distance, and the November 2013 VA examiner noted that the Veteran walked with a "slow mildly antalgic gait."  The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  For these reasons, the Board finds that a 20 percent evaluation for limitation of flexion in the right knee is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc., is not warranted for the right knee.  In this regard, the Board acknowledges the Veteran's complaints of pain, swelling, stiffness, giving way, locking, and weakness in her right knee.  See April 2012, April 2013 and November 2013 VA examination reports.  Although the April 2012 and April 2013 VA examiner noted that the Veteran experienced pain, fatigue, weakness, lack of endurance and incoordination following range of motion testing, and further noted objective signs of painful motion and functional loss following repetitive motion, he recorded no additional loss of degree when comparing the initial and final range of motion findings.  Moreover, the Board finds that the effect of the symptomatology is contemplated in the 20 percent disability evaluation assigned herein under Diagnostic Code 5260.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

The Board acknowledges the Veteran's contentions that an increased rating for her service-connected right knee instability is warranted.  Currently, this disability is evaluated as 10 percent disabling (effective October 28, 2005), by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5257, which governs recurrent subluxation or lateral instability of the knee.  The Board acknowledges the Veteran's reported symptoms of instability and giving way in her right knee.  However, the October 2008 VA examiner noted that the Veteran's right knee was stable to varus and valgus stress testing, both in extension and in 30 degrees of flexion.  In addition, the Lachman's, McMurray's and anterior and posterior drawer tests produced negative results.  At the April 2012 and April 2013 VA examinations, the same VA examiner noted that all three joint stability tests produced normal results in the right knee.  Moreover, the examiner noted no evidence or history of recurrent patellar subluxation/dislocation in the right knee.  Although the November 2013 VA examiner was unable to conduct the posterior drawer test, results from the anterior drawer test were shown to be normal and the Veteran's muscle strength was 5/5 in the right knee during flexion and extension.  In addition, the VA examiner noted no evidence or history of recurrent patellar subluxation/dislocation in the right knee.  While the examiner noted that varus and valgus pressure produced medial-lateral instability of 1+ in the right knee, the Board finds that the effect of this symptomatology is contemplated in the 10 percent disability rating already assigned for the Veteran's right knee instability.  Given these objective medical findings, a finding of moderate instability has clearly not been demonstrated.  As such, a rating in excess of 10 percent for instability of the right knee cannot be granted at any time during the current appeal period.  

The Board also acknowledges the Veteran's assertion that an increased rating for her patellofemoral chondrosis of the right knee with limited extension is warranted.  Currently, this disability is evaluated as 20 percent disabling (effective April 1, 2013), under 38 C.F.R. § 4.71a, Diagnostic Code 5261, which governs limitation of extension of the leg.  

The Board has considered whether the Veteran is entitled to a compensable evaluation under Diagnostic Code 5261 for the period prior to April 1, 2013.  In sum, for an increased evaluation to be granted in this case, the Veteran must demonstrate extension of the right knee limited to at least 10 degrees as per Diagnostic Code 5261.  Upon reviewing the medical evidence of record, the Board finds that the Veteran is entitled to a compensable 10 percent evaluation under this code for the period prior to April 1, 2013.  Specifically, the Board references a July 2011 VA Orthopedic Surgery note which indicates that the Veteran's range of motion was 10 to 60 degrees with pain at both extremes.  The Board acknowledges the October 2008, and April 2012 VA examination reports wherein the Veteran was shown to have extension to 5 degrees and 0 degrees, respectively.  However, in reviewing the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that for the period prior to April 1, 2013, a compensable 10 percent rating under Diagnostic Code 5261 for limitation of extension is warranted.  

In order to assign an evaluation greater than 20 percent for limitation of extension, the Veteran must demonstrate extension of the right knee limited to at least 20 degrees as per DC 5261.  See 38 C.F.R. §4.71a, Diagnostic Code 5261.  For the period on and after April 1, 2013, the Veteran was shown to have extension to 15 degrees at the April 2013 VA examination, and extension to no worse than 10 degrees at the November 2013 VA examination.  Review of the more recent VA outpatient records is also negative for any indication that the Veteran had limitation of extension to 20 degrees when conducting her range of motion exercises.  Thus, the Veteran is not entitled to a rating in excess of 20 percent for limitation of extension in the right knee for the period on and after April 1, 2013, pursuant to Diagnostic Code 5261.  

The Board also finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the right knee during the pertinent period on appeal.  Furthermore, the Veteran may not be rated by analogy to this code as she has not suffered functional immobility of the right knee.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  The Veteran is currently receiving separate 20 percent disability ratings for limitation of flexion and limitation of extension of the right knee.  As such, even though the November 2013 VA examiner noted that the Veteran had a meniscus (semilunar cartilage) condition that was manifested by frequent episodes of joint pain and effusion, this code does not provide for a higher disability rating, and is inapplicable.  Moreover, in VAOPGCPREC 9-98, the General Counsel noted that limitation of motion was a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  See VAOGCPREC 9-98 (Aug. 14, 1998).  However, because the Veteran has already been rated for limitation of motion under Diagnostic Codes 5260 and 5261, assigning a separate compensable rating under Diagnostic Code 5258 would result in pyramiding.  

In the January 2006 rating decision, the RO granted service connection for the right knee scar, status post arthroscopic surgical repair, and evaluated this disability as noncompensably disabling.  As such, the Board has also considered whether separate compensable ratings are available for any residual scarring.  In describing the scar, the April 2012, April 2013 and November 2013 VA examiners noted that the scar was not greater than 39 square centimeters (cm) and was neither painful, nor unstable.  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a compensable rating pursuant to DC 7805 is not warranted.  As such, a compensable rating for the Veteran's residual scar on the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Thus, as the criteria for a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee instability have not been met, this portion of the Veteran's appeal is denied.  In addition, the evidence of record does not support a rating greater than the 20 percent evaluation awarded by this decision for patellofemoral chondrosis of the right knee with limitation of flexion, as well as the 10 percent evaluation awarded for limitation of extension of the right knee for the period prior to April 1, 2013.  Furthermore, to the extent that a disability evaluation in excess of 20 percent for the Veteran's service-connected patellofemoral chondrosis of the right knee with limitation of extension is warranted on and after April 1, 2013, the appeal is denied.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right knee disability is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate her symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's right knee disability.  Although the Veteran reported to experience pain in her right knee after sitting for long periods of time, and further asserted to have some difficulties when performing certain day-to-day activities at work, she has not asserted that she is unemployable or unable to obtain or maintain employment as a result of her service-connected right knee disability.  Indeed, the April 2012, April 2013 and November 2013 VA examiners determined that the Veteran's right knee disability did not impact her ability to work.  The Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to her increased rating claim for the right knee disability, and thus the Board finds it unnecessary to consider entitlement at this juncture.  



ORDER

Entitlement to a 20 percent evaluation, but no higher, for patellofemoral chondrosis of the right knee, status post arthroscopic surgical repair with limitation of flexion, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.  

For the period prior to April 1, 2013, a separate 10 percent disability evaluation, but no higher, for patellofemoral chondrosis of the right knee with limited extension, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

For the period on and after April 1, 2013, an evaluation in excess of 20 percent for patellofemoral chondrosis of the right knee with limited extension, is denied.  





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


